Citation Nr: 1721833	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  06-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection a right ankle disorder.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability due to VA treatment with respect to a right lateral malleolus and calcaneal fracture, status post-surgery in September 2006, October 2006, and November 2006. 

6.  Entitlement to an initial disability rating in excess of 30 percent for service-connected chronic bronchial asthma.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2006 rating decision in which the RO, inter alia, denied to reopen entitlement to service connection for a depressive disorder, previously claimed as a mood disorder and as a "nervous condition", and service connection for PTSD and a low back disorder, but granted entitlement to service connection for chronic bronchial asthma with an evaluation of 10 percent, effective May 16, 2005.  In June 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.  This appeal to the Board also arises from a May 2007 rating decision in which the RO denied compensation pursuant to 38 U.S.C.A. § 1151 for additional disability due to VA treatment in September 2006, October 2006, and November 2006.  In June 2007, the Veteran filed a NOD.  A SOC was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.  Lastly, this appeal to the Board arises from an August 2010 rating decision in which the RO, inter alia, denied service connection for a right knee disorder and right ankle disorder and entitlement to a TDIU.  In August 2010, the Veteran filed a NOD.  A SOC was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In February 2012, the Board reopened the service connection claim for an acquired psychiatric disorder and remanded the issues listed in the Introduction to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Thereafter, the AMC returned these issues to the Board for further appellate consideration, without issuing a supplemental SOC. 

In December 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further development.  After completing additional development, the RO continued to deny the claims on appeal (as reflected in a December 2016 SSOC), and returned these matters to the Board for further appellate consideration.

The Board's decision addressing the Veteran's service connection claims for a psychiatric disorder, low back disorder, right knee disorder, and right ankle disorder is set forth below.  The issues of compensation pursuant to 38 U.S.C.A. § 1151 for additional disability due to VA treatment with respect to a right lateral malleolus and calcaneal fracture, increased rating for bronchial asthma, and entitlement to a TDIU are addressed in the remand following the order; these matters are being remanded to the to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  The evidence of record is relatively evenly balanced with respect to whether the Veteran has a current diagnosis of PTSD and the evidence shows that PTSD and recurrent major depression are related to fear of hostile military activity during active military service, as well as the documented in-service motor vehicle accident.

3.  The preponderance of the evidence shows that the Veteran's current low back disorder is not caused by or related to active military service.

4.  The preponderance of the evidence shows that the Veteran's current right knee disorder is not caused by or related to active military service.

5.  The preponderance of the evidence shows that the Veteran's current right ankle disorder is not caused by or related to active military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD, with secondary major depressive disorder, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  A back disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  A right knee disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

4.  A right ankle disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

With respect to the Veteran's service connection claim for an acquired psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In this appeal, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection in pre-rating letters dated in August 2005 and December 2009.  The letters provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, the December 2009 letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2006 and August 2010 AOJ rating decisions reflect the initial adjudication of the claims after issuance of the August 2005 and December 2009 letters.

The Board notes that the August 2005 pre-adjudication letter did not provide information on how VA determines rating decision and effective dates.  However, the December 2009 AOJ letter and an April 2012 post-adjudication AOJ letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the August 2012 letters was issued after the initial December 2004 rating decision that denied to the Veteran's service connection claim for a low back disorder and his claim to reopen service connection claim for an acquired psychiatric disorder, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) has also held that the issuance of an SOC could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2009 and August 2012 letters were issued, the Veteran's service connection claims for an acquired psychiatric disorder and a low back disorder were readjudicated in August 204 and December 2016 supplemental SSOCs.  Thus, the Board finds that the VCAA notice requirements have been met for these claims and, therefore, any defect with respect to the timing of the VCAA notice has been cured.

The Board also finds that VA has complied with all assistance provisions of the VCAA. The evidence of record contains the Veteran's service treatment and personnel records, and post-service VA and private treatment records to include Social Security Disability records.  The Veteran has also been provided with VA examinations and medical opinions in September 2015 based on a claims file review specific to his back, knee, ankle disabilities during the period under consideration.  The reports of examination document the Veteran's medical history and symptomatology, and contain and adequate medical opinion upon which to adjudicate his service connection claims.  As such, the Board finds the VA examinations of record are adequate for adjudication purposes.  

The Board also finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the Board's request, the claims file VA treatment records with respect to the treatment of the Veteran's right ankle.  In addition, the AOJ requested the Veteran furnish, or furnish appropriate authorization to obtain, any relevant records from Dr. F.R.D.R. and Hospital General Menonita, or other private treatment providers; however, the Veteran did not respond to the request.  Finally, the Veteran's back, right knee, and right ankle were evaluated as requested in a VA examination and the examiners provided clear explanations in support of the Veteran's claims that adequately addressed the issues raised by the Board in the remand directive.  Thereafter, the AOJ readjudicated the claims, as reflected by in the December 2014 SSOC. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the Veteran's service connection claims on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claims, at this juncture.

II.  Analysis for Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain identified chronic diseases, to include psychoses, may be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service. 38 U.S.C.A. §§1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), other specified schizophrenia spectrum or other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance-induced psychotic disorder but not PTSD, agoraphobia, depressive, anxiety, or panic disorders.  38 C.F.R. § 3.384 (2016).  Arthritis is also listed as a chronic disease in 38 C.F.R. § 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Notably, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder to include PTSD related to active military service.  Specifically, he asserts that he has PTSD and depression related to fear of hostile military activity and a motor vehicle accident while he was stationed in Vietnam.  With respect to the motor vehicle accident in service, the Veteran noted that he was driving with two other service members in the truck and he crashed into a tree.  It appeared that the other two passengers were severely injured at the scene of the accident.  He reported that he was sent for treatment and he did not find out what happened to the passengers in his car, because after he was treated for his injuries his tour in Vietnam ended.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

When, as here, a case is certified to the Board on or after August 4, 2014, the diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  38 C.F.R. § 4.125(a).  See 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125to reference DSM-5).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  This claim was certified to the Board in February 2012 and, therefore, DMS-IV is applicable in this case.  

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010). 

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  In this case, the medical evidence of record contains conflicting medical opinions.  An April 2005 VA treatment record shows that the Veteran was diagnosed with PTSD related to the in-service motor vehicle accident.  The Veteran's VA psychologist completed the PTSD Disability Benefits Questionnaire in December 2015.  She determined that the Veteran had PTSD and major depressive disorder.  She explained that the Veteran's PTSD symptoms are related to combat experience in Vietnam and a motor vehicle accident during service.  The examiner explained later in the questionnaire that the Veteran's traumatic experiences include an in-service motor vehicle accident where the two passengers might have died.  The VA psychologist determined that the Veteran's depressive symptoms were manifestations of the impact of PTSD. 

In contrast, the VA examiner in September 2011 determined that although the Veteran met the DSM-IV stressor criteria for PTSD based on the in-service automobile accident, he did not meet the DSM-IV symptoms criteria for a diagnosis of PTSD.  The examiner found that the Veteran did not have reliving experiences, avoidant behavior, or persistent hyperarousal symptoms.  The examiner concluded that the Veteran had signs and symptoms compatible with a mood disorder due to medical condition.  The examiner explained that the Veteran sought treatment with private psychiatrist in 2000, for Social Security purposes, and established clearly in the Social Security report that the Veteran's depression was related to a medical opinion.  The examiner determined that the Veteran's mood disorder is not related in any way to active military service as the Veteran sought psychiatric treatment more than forty years after military service and the claimed stressor is not related to the Veteran's fear of hostile military service.  The Board finds that this medical opinion is of low probative value as the examiner did not address the VA treatment records prior to September 2011 that diagnosed the Veteran with PTSD and showed that he received treatment for PTSD through VA.  Furthermore, he did not discuss the private treatment record dated in May 2001where the Veteran stated that he experienced a mental condition since Vietnam. 

A December 2016 VA addendum opinion reveals that the VA examiner who conducted the September 2011 VA examination reviewed the PTSD report completed by the Veteran's VA psychologist  and determined that the symptoms she listed in her report were not found during the examiner's evaluation.  She explained that "[a]s a matter of face, the clinical picture that she shapes of the Veteran is not compatible with no other mental health professional, that know this Veteran."  His first psychiatrist filled out the social security report and the Veteran never mentioned any of these symptoms.  The examiner determined that the Veteran has the same diagnosis as found in 2001, mood disorder due to medical condition.  The Board finds that this opinion is also of low probative value as the Veteran received treatment from the VA psychologist that provided the PTSD diagnosis from April 2011 to November 2012 and from March 2015 to December 2015.  Furthermore, the Veteran received a diagnosis of PTSD from other VA providers from 2004 to the present.  The VA examiner did not address this information as part of her medical opinion in December 2016.

In this case, the Board finds that the VA medical opinion from the Veteran's VA psychologist that the Veteran has a current diagnosis that meets the criteria under DSM-IV is more persuasive than the VA examiner's opinions in September 2001 and December 2016 as the VA psychologist has treated the Veteran for approximately three years.  The Veteran received trauma exposure therapy and completed the treatment.  She reviewed her treatment records with the Veteran from the Veteran and noted that the Veteran had been consistent in describing traumatic events and showing the emotional impact up to the date of her report.  The Veteran's behavioral history shows the presence of anxiety and depressive symptoms throughout his treatment.  In light of the foregoing, the Board finds that the evidence at least evenly balanced as to the issue of whether the Veteran has a current diagnosis of PTSD under the DSM-IV criteria.  Thus, the Board finds that the Veteran has a current diagnosis of PTSD under the DSM-IV criteria related to the trauma of an in-service motor vehicle accident.

The Veteran's service treatment records dated in June 1970 document medical treatment for the Veteran related to a motor vehicle accident.  Accordingly, there is supporting evidence of the claimed in-service stressor relating to a motor vehicle accident.

In conclusion, the evidence of record shows that the Veteran has a current diagnosis of PTSD that meets the criteria under DSM-IV, with secondary major depressive disorder, related to the Veteran's claimed in-stressor of a motor vehicle accident.  Accordingly, entitlement to service connection for PTSD with major depressive disorder is warranted.

B.  Low Back Disorder

The Veteran claims that his current low back disability is related to his active military service.  He contends that he injured his back in service when he jumped off of a truck.  He explained that he has experienced low back since that incident in service.

In assessing whether the Veteran is entitled to service connection for a back disorder, the evidence of record must show that the Veteran currently has that disability.  VA treatment records show that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  The September 2015 VA examination also reveals that the Veteran has a diagnosis of degenerative arthritis of the lumbar spine (mild spondylotic changes of the lumbar spine and discogenic disease at L5/S1 level).  Thus, there is medical evidence of a current diagnosis of a low back disability.  

A review of the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for symptoms of a low back disorder during active duty service.  Furthermore, the Veteran's spine was evaluated as clinically normal during the July 1970 separation examination.  

The first medical evidence of complaints of low back pain was in April 2000.  The Veteran sought treatment for acute low back pain after lifting a heavy object. The first evidence of a diagnosis of a low back disability was in June 2000 when he was diagnosed with degenerative disease of the lumbar spine.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board recognizes that the Veteran contends that he has had recurrent back pain since active military service.  The Veteran, as a lay person, is competent to report problems with his back in service and continuous back problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  However, the Board finds that the lay statements as to continuous or recurrent symptoms of back pain since service are not credible.  The evidence of record shows that the Veteran has provided conflicting evidence with respect to whether the Veteran experienced continuous or recurrent back pain since service.  In this regard, VA treatment records dated in December 2000 reveal that the Veteran reported a history of chronic back pain since an accident at work in April 2000 when he developed sudden back pain when raising a heavy object.  An April 2001 VA examination as part of the Veteran's nonservice-connected pension claim revealed that the Veteran sustained a back injury after lifting 115 pounds steel top off a tank.  The examiner did not mention the Veteran reporting a back injury during service.  The Veteran's contemporaneous report of back pain due to lifting a heavy object at work is of greater probative weight than the later statements made in connection with the appeal from the denial of compensation benefits. Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); See Pond v. West, 12 Vet. App. 341, 345 (1999); (interest may affect the credibility of testimony).  The first indication that the Veteran had a back injury during service was when the Veteran filed his service connection for such disorder in May 2005.  

Based on the foregoing, the dispositive question in this case is whether there is sufficient evidence to establish an etiological link between the Veteran's current back disorder and his active military service.  In this regard, a September 2015 VA examiner determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the lumbar condition found during the current examination (mild spondylotic changes of the lumbar spine and discogenic disease at L5/S1 level) is related to the expected changes of the normal aging process.  He noted that objective findings (imaging studies) show the classic findings of chronic gradual degenerative changes of aging.  The examiner determined that the changes are not compatible with sequela of a "jump from a truck" during service as there was no traumatic changes seen at imaging studies.  The Board has determined that the medical opinion is highly persuasive and probative as the examiner reviewed the record and provided a clear explanation for his opinion based on the evidence of record and medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also notes that the record does not contain any opinion from a medical professional indicating that the Veteran's current low back disorder is related to active military service.

The Board acknowledges that the Veteran provided a lay opinion that his low back disorder is related to the back injury that occurred during active military service.  In this case, such an opinion cannot be competently given by the Veteran as a lay person based on personal observation, such as, visual observation or by any other senses.  The current diagnosis of degenerative disc disease of the lumbar spine was based on interpretation of symptoms, and clinical and diagnostic tests, to include an MRI, which requires medical knowledge.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis and the etiology thereof.  Therefore, the Veteran's lay statements that his current low back disorder is related to an injury in service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The opinion provided by the medical professional in September 2015 therefore outweighs the Veteran's opinion as to whether there is a relationship between his symptoms of back pain, the current diagnosis of a back disorder, and active military service.

In conclusion, the probative medical opinion provides evidence against the claim that his current back disorder is related to active military service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a back disorder and service connection is not warranted.

C.  Right Knee Disorder

The Veteran claims that his current right knee disability is related to his active military service.  Specifically, he asserts that he fell from a truck and hit his right knee joint.  Later, in 1969, he started to have tenderness at the right knee joint while in Vietnam.

In assessing whether the Veteran is entitled to service connection for a right knee disorder, the evidence of record must show that the Veteran currently has that disability.  A September 2015 VA examination also reveals that the Veteran has a diagnosis of right knee degenerative changes.  Thus, there is medical evidence of a current diagnosis of a right knee disability.  

A review of the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for symptoms of a right knee disorder during active duty service.  However, the service treatment records document that in March 1969 the Veteran sought treatment for pain over the right medial thigh and he was diagnosed with sprain.  The Veteran was also treated for superficial abrasion over the right leg as result of a motor vehicle accident in June 1970.  Nonetheless, the Veteran's lower extremity was evaluated as clinically normal during the July 1970 separation examination and there was no mention of a right knee disorder.  

The first evidence of a diagnosis of a right knee disability was in April 2001 when he was diagnosed with degenerative joint disease of the right knee, posttraumatic.  The Veteran reported that he had a right knee crossing injury and strain of ligament.  He underwent surgery of the right knee in 1977.  The Veteran did not report a right knee disorder or injury during service and in the service medical history section the Veteran only reported that he suffered from bronchial asthma.  The Veteran did not report a current right knee problem until his service connection claim in September 2009.  

Furthermore, the medical evidence of record shows that the Veteran's right knee disorder is not etiologically related to active military service.   In this regard, a September 2015 VA examiner determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the moderate right knee degenerative osteoarthritis is due to the normal progression of the aging process.  He further noted there is written evidence that the Veteran had a superficial right knee abrasion in June 1970.  There was no evidence of continuity of any right knee condition.  The Board concludes that the medical opinion is highly persuasive and probative as the examiner reviewed the record and provided a clear explanation for her opinion based on the evidence of record and medical expertise.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board also notes that the record does not contain any medical opinion from a medical professional indicating that the Veteran's current right knee disorder is related to active military service.

The Board acknowledges that the Veteran provided a lay opinion that his right knee disorder is related to injuries that occurred during active military service and he asserts that he has had right knee pain since active military service.  The Veteran, as a lay person, is competent to report problems with his right knee in service and continuous or recurrent right knee pain since military service.  See Clyburn, 12 Vet. at 301 (Veteran is competent to testify regarding continuous pain since service).  In this case, the diagnosis and etiology of degenerative joint disease of the right knee cannot be competently addressed by the Veteran as a lay person based on personal observation, such as, visual observation or by any other senses.  The current diagnosis of degenerative joint disease was based on interpretation of symptoms, and clinical and diagnostic tests, to include an MRI, which requires medical knowledge.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis and the etiology thereof.  Therefore, the Veteran's lay statements that his current right knee disorder is related to an injury in service are not competent evidence.  The opinion provided by the medical professional in September 2015 outweighs the Veteran's opinion as to whether there is a relationship between his symptoms of right knee pain, the current diagnosis of a right knee disorder, and active military service.

In light of the evidence discussed above to include the probative medical opinion, the preponderance of the evidence shows that the Veteran's current right knee disorder is not related to or caused by active military service.  Accordingly, service connection for a right knee disorder is not warranted.

D.  Right Ankle Disorder

The Veteran claims that his current right ankle disability is related to his active military service.  Specifically, he asserts that he fell from a truck and landed on his right ankle and right side.  

In assessing whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran currently has the claimed disability.  A September 2015 VA examination report reveals that the Veteran has a current diagnosis of undisplaced lateral malleolus fracture, calcaneus comminuted fracture, right ankle triple joint posttraumatic arthritis/calcaneal exostosis.  Thus, the medical evidence of record shows that the Veteran has current diagnoses of a right ankle disability.

The Veteran's service treatment records reflect that the Veteran did not complain of or seek treatment for a right ankle disorder during active military service.  Furthermore, the July 1970 separation examination reveals that his feet and lower extremities were evaluated as clinically normal and there was no mention of a right ankle disorder. 

The first post-service medical evidence of record that shows complaints of or treatment for a right ankle problem was in September 2006, approximately 36 years after discharge from active military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson, 230 F.3d at 1333.  Furthermore, the medical evidence shows that the Veteran first sought treatment for his right foot and ankle was in September 2006 after falling from a tree one week prior sustaining right foot and ankle trauma.  The medical records after such injury indicate that the Veteran received continued treatment related to the right foot and ankle trauma that occurred in September 2006.   

Furthermore, the claims file contains a medical opinion asserting that the Veteran's current left ankle disabilities are not etiologically related to active military service. In this regard, the September 2015 VA examiner determined that the Veteran's current right ankle disorders are less likely than not related to military service.  The examiner explained that the service treatment records were carefully reviewed and there was no evidence of a right ankle or foot injury (as described by the Veteran) and no medical evidence of evaluation or mention of a right ankle or foot condition upon separation from military service as seen in the available medical records.  He noted that although the Veteran stated he had ankle pain due to ankle injury which cannot be confirmed by his service treatment records or civilian medical record it is his contention that his right ankle did hurt after his separation from service.  The examiner further determined that the Veteran's current diagnosis is less likely as not related to military service, ankle and foot trauma during his military service cannot be confirmed by available military medical records or civilian medical records in the first years after separation from military service.  Furthermore, the medical evidence available in 2006 shows acute injury to his right ankle which required immobilization with a jones cast and nonweight-bearing.  Prior to his emergency room evaluation at VA leading to orthopedic treatment for his right ankle, the Veteran was working on the roof of his tool shed which is not compatible with a person with inability to place weight on the right lower extremity and swelling and hematoma seen, pain and tenderness at palpation around the right ankle when he presented to the emergency room in September 2006.  The examiner also determined any limitation of function of the right ankle related to military service cannot be established without resort to mere speculation as he cannot find any ankle disability prior to October 2006 in his medical records.  As the examiner's opinion is based on a clear rationale after he reviewed the claims file, obtained a history from the Veteran, and conducted a physical evaluation, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The Board notes that the Veteran contends that his right ankle disorder is related to military service and that he has experienced continuous or recurrent right ankle pain since discharge from military service.  The Veteran is competent as a lay person to report the onset of symptoms and the circumstances surrounding such.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the diagnoses undisplaced lateral malleolus fracture, calcaneus comminuted fracture, right ankle triple joint posttraumatic arthritis/calcaneal exostosis and the etiology thereof fall outside the realm of common knowledge of a lay person and require medical expertise.  Jandreau, 492 F.3d at 1376, n. 4.  The Veteran is not a qualified health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between military service and the Veteran's current right ankle disabilities.  The Board therefore finds that the VA medical opinion is more probative as to the issue of whether the Veteran's post-service diagnoses undisplaced lateral malleolus fracture, calcaneus comminuted fracture, right ankle triple joint posttraumatic arthritis/calcaneal exostosis are related to service.  Accordingly, entitlement to service connection for a right ankle disorder is not warranted.

Based on the evidence discussed above, the Board finds that the preponderance of the evidence is against the claims and the benefit of the doubt rule is therefore not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD, with secondary major depressive disorder, is granted. 

Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

With respect to the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability due to VA treatment with respect to a right lateral malleolus and calcaneal fracture, the Veteran was provided with a VA examination and medical opinion dated in September 2015.  The examiner determined that the Veteran's subsequent surgery and/or resulting residuals were less likely due to the treatment given at VA and the subsequent surgery and/or residuals were less likely as not reasonably foreseeable event by a reasonable health care provider.  However, he did not provide any explanation in support of this opinion.  Thus, the Board finds that another VA medical opinion with supporting explanation so that the Board can adequately adjudicate the claim.

Regarding the Veteran's increased rating claim for bronchial asthma, the claim was remanded in December 2014, in part, to obtain VAMC numerical pulmonary function test results referred to in the notes in November 2007 and October 2010.  The Board observes that the claims file contains the numerical results for pulmonary function tests conducted in September 2005 and November 2007 .  However, the numerical results for conducted in October 2010 that were discussed in November 2011 were not obtained.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Furthermore, VA treatment records discuss the results of pulmonary function tests that were conducted in May 2012 and September 2016; however, the specific numerical results (which are necessary to evaluate the Veteran under the applicable rating criteria) were not included in the record.

The Board also observes that the most recent pulmonary function test performed in September 2016 revealed a decrease in the pre-bronchodilator FEV-1 consistent with accelerated loss of lung volume and worsening of air trapping.  Where the evidence of record indicates that the disability has become worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 489, 482 (1992) ("where the veteran claims a disability has worsened than when originally rated, and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.").  Therefore, the evidence of record reveals that another VA examination is necessary to determine the current severity and nature of the Veteran's service-connected asthma.

With respect to the Veteran's claim of entitlement to a TDIU, the claim is inextricable intertwined with the grant of service connection for PTSD, with secondary major depressive disorder, because the TDIU issue may be affected by the assignments of the disability rating and effective date for the grant of service connection.  Thetis claim is also inextricable intertwined with the increased rating claim for bronchial asthma that is remanded to determine the current severity of the disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for service-connected PTSD, with secondary major depressive disorder, and the examination conducted with respect to the Veteran's increased disability rating for bronchial asthma.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since November 2016. And obtain the VAMC numerical pulmonary function test results referred to in the notes for October 2010, May 2012, and September 2016.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records to include treatment for his right ankle by Dr. F.R.D.R., Hospital General Menonita, Inc. and any other medical provide involved in the treatment and surgery of the right ankle/foot fracture.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the VA physician who provided the medical opinion in September 2015.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another physician-preferably, one who has not previously examined the Veteran or provided medical opinion in connection with this claim-based on claims file review (if possible).  Arrange for the Veteran to undergo a VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and/or Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

The physician should provide an opinion, consistent with sound medical judgment, as to whether the proximate cause of the Veteran's additional disabilities-right ankle disabilities-identified  as complications from VA treatment of the right ankle in September 2006 through November 2006 were (a) reasonably foreseeable; or (b) the result carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA. 

In addressing the above, the physician must specifically discuss the relevant medical evidence in support of his or her opinion.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, to determine the current nature and severity of his service-connected bronchial asthma. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include PFTs) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner is asked to:

a)  Conduct pulmonary function testing and record the Veteran's FEV-1 percent predicted and FEV-1/FVC percentage. 

b)  Detail the nature and frequency of the Veteran's asthma attacks.  State whether any of his asthma attacks have been manifested by episodes of respiratory failure.  If the Veteran has experienced episodes of respiratory failure, detail the nature, approximate date(s) and frequency of such attacks (i.e. in terms of weekly/monthly).

e)  State whether the Veteran's service-connected bronchial asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; and if so, from what approximate date.

f)  State whether the Veteran's bronchial asthma requires at least monthly visits to a physician for required care of exacerbations.

g)  State whether intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids have been required, and indicate the approximate time periods. 

h)  Specify the functional effects of bronchial asthma on the Veteran's activities of daily living, to include employment. 

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as his history and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the foregoing and the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for PTSD, with secondary major depressive disorder, schedule the Veteran for a VA examination to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his physical and mental service-connected disabilities. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent  to him by the pertinent medical facility. 

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clams on appeal.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


